Title: To George Washington from Edmund Randolph, 27 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 27. 1794.
          
          The Secretary of State has the honor of informing the President, that the gentlemen are
            of opinion, that the rates of the ships be the same, as those marked
            out by law; and that they ought to be built instead of being purchased. But whether they had better be built by contract,
            general or particular, they prefer reserving, until information can be obtained from
            those, skilled in the art.
        